United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT

                       ___________

                       No. 97-2158
                       ___________

United States of America,    *
                             *
         Appellee,           *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Eastern District of Arkansas.
Vicki Jo Crisco,             *
                             *                   [UNPUBLISHED]
         Appellant.          *
                       ___________

                               Submitted: August 29, 1997
                                      Filed: September 5,
1997
                       ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    After Vicki Jo Crisco was arrested in Arkansas on
various state drug-trafficking offenses, a federal grand
jury issued an indictment charging her with possessing
with intent to distribute methamphetamine in violation of
21 U.S.C. § 841(a)(1) (1994). Crisco moved to dismiss
the indictment, arguing that the indictment violated the
Speedy Trial Act, 18 U.S.C. §§ 3161-3174 (1994), because
it was filed more than thirty days
after she was arrested. After the District Court1 denied
her motion, Crisco moved for reconsideration. The Court
granted her motion for reconsideration and held a hearing
on the motion to dismiss the indictment, which the court
then denied. Crisco subsequently entered into a written
plea agreement with the government, pleading guilty to
the § 841(a)(1) charge without reserving her right to
appeal the denial of her motion to dismiss the
indictment. Crisco appeals, and we affirm.

    As Crisco did not condition her guilty plea by
reserving her right to raise her speedy-trial claim on
appeal, we conclude that she waived any such claim. See
United States v. Cox, 985 F.2d 427, 433 (8th Cir. 1993)
(noting that guilty plea waives claim that Speedy Trial
Act was violated); United States v. Gines, 964 F.2d 972,
977 (10th Cir. 1992) (holding that even though party had
moved to dismiss for Speedy Trial Act violation,
subsequent guilty plea waived right to raise speedy-trial
claim on appeal), cert. denied, 506 U.S. 1069 (1993).

      A true copy.

            Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.

                                      -2-